Name: 98/483/EC: Commission Decision of 20 July 1998 establishing ecological criteria for the award of the Community eco-label to dishwashers (notified under document number C(1998) 2102) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  environmental policy;  consumption;  marketing;  European construction
 Date Published: 1998-08-04

 Avis juridique important|31998D048398/483/EC: Commission Decision of 20 July 1998 establishing ecological criteria for the award of the Community eco-label to dishwashers (notified under document number C(1998) 2102) (Text with EEA relevance) Official Journal L 216 , 04/08/1998 P. 0012 - 0016COMMISSION DECISION of 20 July 1998 establishing ecological criteria for the award of the Community eco-label to dishwashers (notified under document number C(1998) 2102) (Text with EEA relevance) (98/483/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5(1) thereof,Whereas the first subparagraph of Article 5(1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product groups;Whereas Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas, by Decision 93/431/EEC (2), the Commission established ecological criteria for the award of the Community eco-label to dishwashers, which, according to Article 3 thereof, expired on 30 June 1996;Whereas it is appropriate to adopt a new decision establishing ecological criteria for this product group, which will be valid for a further period of three years after the expiry of the period of validity of the previous criteria, in order to allow for the participation in the Community eco-label award scheme of manufacturers and importers of dishwashers;Whereas it is appropriate to revise the criteria which were established by Decision 93/431/EEC in order for the test methods and classification for energy consumption and cleaning and drying performance to be expressed in a manner consistent with Commission Directive 97/17/EC (3) implementing Council Directive 92/75/EEC (4) with regard to energy labelling of household dishwashers and in order to adapt the energy and water consumption requirements to technological innovation and market developments;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'dishwashers` (hereinafter referred to as 'the product group`) shall mean:- electric mains-operated household dishwashers sold to the general public. Appliances that may also use other energy sources, such as batteries, or have no internal heat source are excluded.Article 2 The environmental performance and the fitness for use of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The definition of the product group and the specific ecological criteria for the product group shall be valid for a period of three years from the first day of the month following the adoption of the criteria.Article 4 The code number assigned for administrative purposes to the product group shall be '002`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 20 July 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 99, 11. 4. 1992, p. 1.(2) OJ L 198, 7. 8. 1993, p. 38.(3) OJ L 118, 7. 5. 1997, p. 1.(4) OJ L 297, 13. 10. 1992, p. 16.ANNEX FRAMEWORK In order to be awarded an eco-label the dishwasher shall comply with the criteria of this Annex, which are aimed at promoting:- reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non-renewable resources) by reducing energy consumption,- reduction of environmental damage related to the use of natural resources by reducing water consumption,- reduction of water pollution by contributing to reduced detergent consumption.Additionally, the criteria encourage the implementation of best practice and enhance the environmental awareness of consumers.Furthermore, marking of plastic components encourages their recycling.KEY CRITERIA 1. Energy saving Dishwashers with 10 or more place settings must have an energy efficiency index lower than 0,76 as defined in Commission Directive 97/17/EC, Annex IV, using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC.The appliance will thus qualify for either energy efficiency class A or B as defined in Directive 97/17/EC, Annex IV.Dishwashers with less than 10 place settings must have an energy efficiency index lower than 0,88 as defined in Directive 97/17/EC, Annex IV, using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC.The appliance will thus qualify for either energy efficiency class A, B or C as defined in Directive 97/17/EC, Annex IV.2. Water saving The water consumption of the dishwasher (expressed as W(measured)) shall be lower or equal to the threshold as defined by the equation below:W(measured) &le; 0,6 s + 11,2where:W(measured) = the measured water consumption of the dishwasher in litres per cycle, expressed to the first decimal,s = the applicable number of standard place settings of the dishwasher.The water consumption shall be measured using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC.3. Prevention of excessive use of detergent The appliance shall have clear volumetric markings on the detergent dispenser allowing the user to adjust the detergent quantity used according to the type and amount of load and its degree of soiling (see also criterion 5.1.g).BEST PRACTICE CRITERIA 4. Appliance design 1. The appliance shall allow the user to select a programme for washing a standard load using detergents that work best at temperatures lower than 65 °C, i.e. 55 ° or 50 °C.2. The appliance shall have clear markings identifying the appropriate settings for the programmes available (e.g. standard, low-temperature, half-load, lightly or heavily soiled load, etc.).3. Where applicable, the appliance shall allow the salt dosing to be adjusted to the local water hardness, and shall have a salt refill indicator.5. User instructions The appliance shall be sold with an instruction manual which provides advice on the correct environmental use and, in particular:1. Recommendations for optimal use of energy, water and additives (detergent, salt, etc.) in the operation of the appliance, including:(a) Guidelines on the proper installation of the dishwasher and, if hot-fill is available on the machine, advice on the fuel best used for home water heating.(b) Advice to adjust the salt dosing to the local water hardness, if applicable.(c) Advice to use a full load whenever possible.(d) Advice to avoid rinsing items before placing them in the dishwasher.(e) Advice on the best use of the rinse and hold option, if available.(f) Advice on the availability of detergents that work best at temperatures lower than 65 °C and have the potential to save energy.(g) Advice on varying the detergent dose according to the type and amount of the load and its degree of soil (for example: a half load requires less detergent). Reference shall be made to the markings in the detergent dispenser.(h) Information about the energy and water consumption of the dishwasher for the different programmes, allowing the consumer to identify an appropriate programme to make the least use of energy and water.(i) Advice that the dishwasher should not be left in the 'on`-position when it has completed its cycle, because of possible standby energy losses. The instruction manual shall state the time needed to complete the programmes available.(j) Information about the cleaning and drying performance of the dishwasher, with reference to the energy-label classes.(k) Advice on appropriate maintenance of the dishwasher, including the regular cleaning of filters and removal of deposits.(l) Information that ignoring the issues mentioned above can lead to higher consumption of energy, water and/or detergent and thus can increase the running costs and lead to poor results.2. Information about those parts and materials of the dishwasher which are reusable and/or recyclable.3. Advice that when disposing of the dishwasher the consumer should enquire about and follow the applicable waste management route.6. Recycling Plastic parts weighing more than 50 g must have a permanent marking identifying the material, in conformity with ISO 1043.Excluded from this criterion are extruded plastic materials.PERFORMANCE CRITERIA 7. Cleaning performance The dishwasher must have a cleaning performance index of more than 0,88 as defined in Directive 97/17/EC, Annex IV, using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC.The dishwasher will thus qualify for either cleaning performance class A, B or C as defined in Directive 97/17/EC, Annex IV.8. Drying performance The dishwasher must have a drying performance index of more than 0,78 as defined in Directive 97/17/EC, Annex IV, using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC.The dishwasher will thus qualify for either drying performance class A, B or C as defined in Directive 97/17/EC, Annex IV.9. Noise emissions Airborne noise from the appliance, counted as sound power, shall not exceed 55 dB (A) for free standing models and 51 dB (A) for built-in models.The measurement of the noise level shall be in accordance with Council Directive 86/594/EEC (1), using the standards prescribed in standard EN 50242.10. Noise information Information about the noise level of the machine shall be provided in a way clearly visible to the consumer. This shall be done by the incorporation of this information in the energy label for dishwashers.The information relating to noise shall be measured in accordance with Directive 86/594/EEC, using the standards prescribed in standard EN 50242.TESTING 11. Testing laboratories The testing shall be performed at the expense of the applicant by laboratories that meet the general requirements stressed in the standards EN 45001 and that have experience with the testing of dishwashers.CONSUMER INFORMATION The following text shall be provided in such a way as to be clearly visible to consumers (next to the label, whenever possible).- This product qualifies for the European Union eco-label because it is efficient with energy and water.- Additional information on how to minimise environmental impacts is given in the instruction manual.(1) OJ L 344, 6. 12. 1986, p. 24.